PER CURIAM.
Following a jury trial, Appellant, Derrick Pettis, was convicted of robbery with a deadly weapon, armed burglary with a mask, aggravated assault on a police officer, and three counts of aggravated assault while wearing a mask. He appeals the denial of his motion for judgment of acquittal. We affirm the judgments of conviction, finding that appellant failed to properly preserve the issue for appellate review. See Griffin v. State, 705 So.2d 572 (Fla. 4th DCA 1998) (a motion for judgment of acquittal which does no more than generally allege that the state has failed to establish a prima facie case is insufficient to preserve the issue for appeal).
Moreover, even if we were to address the sufficiency of the evidence argument, we could conclude that the denial of the motion was proper.
AFFIRMED.
POLEN, FARMER and TAYLOR, JJ., concur.